Citation Nr: 1821168	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss, to include the propriety of the reduction of the rating from 20 percent to 0 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that a previous June 2011 rating decision denied a claim of entitlement to a TDIU, to which the Veteran did not file a notice of disagreement.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran consistently asserted that he is unable to work due, in part, to the severity of his hearing loss.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  

The issue of entitlement to a higher initial rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2010, the RO granted service connection for bilateral hearing loss, effective from April 8, 2010; an 20 percent evaluation was assigned based on a June 2010 VA examination report, that showed Level IV hearing for the right ear and Level VI for the left ear.  

2.  The Veteran underwent a review examination in May 2011 that showed Level I hearing for the right ear and Level VIII for the left ear.

3.  The results of a private audiogram dated in June 2011 showed Level VII hearing for the right ear and Level VIII for the left ear.

4.  The results of a January 2013 VA examination showed Level XI hearing for the right and left ears, bilaterally, which corresponds to a 100 percent evaluation pursuant to Table VII.

5.  In June 2011, the RO entered a rating action proposing to reduce the Veteran's rating for bilateral hearing loss from 20 to 0 percent, based on the May 2011 examination findings; the RO notified the Veteran of the contemplated action, and the reasons therefor, and informed him of his right to submit additional evidence and to appear at a hearing.

6.  In October 2011, the RO implemented the proposed reduction to 0 percent, effective from January 1, 2012.  

7.  The evidence of record at the time of the reduction does not show that the Veteran's service-connected bilateral hearing loss disability has improved to the point that he is now better able to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

The reduction of the 20 percent rating for bilateral hearing loss to 0 percent was improper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction

In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In May 2011, the RO granted service connection for bilateral hearing loss and assigned an initial rating of 20 percent effective from April 8, 2010.  In granting service connection, the Veteran underwent a VA examination in June 2010.  At the time of this June 2010 examination, his puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
35
35
70
80
LEFT
50
60
95
110

The average puretone threshold was 55 decibels in the right ear and 79 decibels in the left ear.  Speech recognition ability of 80 percent for the right ear and 72 percent for the left ear was indicated.  

As for any functional effect of his hearing loss on activities of daily living, the Veteran reported he had to step down from his current position as a judge because of the lack of hearing.  He also reported that interaction with family members is difficult.  

Application of these puretone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI yields values of Level IV hearing for the right ear and Level VI for the left ear.  Level IV and Level VI hearing corresponds to a 20-percent rating pursuant to Table VII.


The Veteran was reexamined in May 2011.  At the time of this examination, his puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
25
30
65
85
LEFT
45
60
90
100

The average puretone threshold was 51 decibels in the right ear and 74 decibels in the left ear.  Speech recognition ability of 92 percent for the right ear and 52 percent for the left ear was indicated.  The examiner stated the Veteran suffered from mild to severe, high frequency, sensorineural hearing loss in the right ear and moderate to profound, sensorineural hearing loss in the left ear. 

As for any functional effect of his hearing loss on activities of daily living, the examiner noted the Veteran would have difficulty hearing while performing physical or sedentary activities of daily living and, given that he was then 62 years old, this would prevent many physical activities.  

Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI yields values of Level I hearing for the right ear and Level VIII for the left ear.  Level I and Level VIII hearing corresponds to a 0-percent rating pursuant to Table VII.

Based on the results of the May 2011 VA examination, the RO issued a June 2011 rating decision proposing to reduce the Veteran's disability rating from 20 percent to 0 percent.  

Prior to the effectuation of the reduction, the Veteran submitted a private audiogram, dated in June 2011, in support of his currently assigned 20 percent rating.  As an aside, although this exam was conducted by a private examiner, it was the same audiologist who, on a fee basis, conducted the Veteran's earlier examination in June 2010.  With respect to the findings of this private audiological examination, only the graphic representation of the audiogram was included in the record, with minimal numeric interpretation provided.  Nevertheless, as the audiometric results were conveyed in a straightforward graph, the Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels of adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  Further, testing of hearing loss disability for VA rating purposes must also meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  Here, the private audiologist indicated that the Maryland CNC word list was used as evidenced by the hand written notation on the audiogram to that effect.  Therefore, based on the Board's interpretation of the audiogram results, the Veteran's puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
35
45
70
80
LEFT
50
70
100
100

The average puretone threshold was 58 decibels in the right ear and 80 decibels in the left ear.  The private audiologist noted speech recognition ability scores of 56 percent for the right ear and 52 percent for the left ear.  

No comment as to functional effect was provided.  Application of these puretone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI yields values of Level VII hearing for the right ear and Level VIII for the left ear.  Level VII and Level VIII hearing corresponds to a 40 percent evaluation pursuant to Table VII.

In an October 2011 rating decision, the RO reduced the disability evaluation from 20 percent to 0 percent, effective January 1, 2012.  The Veteran maintains that his 20 percent rating should not have been reduced and he is, in fact, entitled to a higher rating. 

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. 

Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e) (2017); see also 38 U.S.C. § 5112 (b)(6).

The Veteran was sent a notice letter of the proposed reduction dated June 2011.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  Evidence was submitted and considered, and the reduction was implemented in an October 2011 rating decision, effective January 1, 2012.  Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105 (e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted.  A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C. § 1155.  Additionally, in certain rating reduction cases, the recipients of VA benefits are to be afforded greater protections.  These additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344 (2017).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155 (2012).  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Prinicipi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85 (b) (2017).  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c) (2017).

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b) (2017).

In this case, the initial 20 percent evaluation for the Veteran's bilateral hearing loss was assigned based on the June 2010 VA examination results.  Applying the examination results to Table VI, values of Level IV hearing for the right ear and Level VI for the left ear were assigned, which corresponds to a 20 percent evaluation pursuant to Table VII.  

The May 2011 VA examiner noted Level I hearing for the right ear and Level VIII for the left ear, which corresponds to a 0 percent evaluation pursuant to Table VII.  

The results of the June 2011 private audiological evaluation yielded values of Level VII hearing for the right ear and Level VIII for the left ear, which corresponds to a 40 percent evaluation pursuant to Table VII.

There is no evidence of an exceptional pattern of hearing impairment.  

The Veteran's initial 20 percent evaluation was in effect for less than five years.  As noted above, additional procedural safeguards are set forth in 38 C.F.R. § 3.344  for ratings in effect for five years or more.  These protections are not for application in this case as the Veteran's 20-percent rating was in effect for less than five years.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

The Veteran's 20 percent evaluation was reduced based on the findings of the May 2011 VA examination.  The October 2011 rating decision did not discuss either the June 2010 VA examination findings or those of the Veteran's private audiological examination.  Moreover, the rating decision did not discuss the lay statements provided by the Veteran and those on his behalf that attested to the severity of his hearing loss and its impact on his daily life.  

The Board finds that the competent medical evidence of record does not show that the Veteran's bilateral hearing loss disability has improved to the point that he is now better able to function under the ordinary conditions of life and work.  Specifically, the objective findings noted in the June 2011 private audiological evaluation shows the Veteran's level of hearing impairment would equate to a 40 percent rating, which is higher than the initially assigned 20 percent.

Additionally, prior to the Veteran's rating reduction, he reported he had to stop working as a judge because he could not hear, a contention that he repeated in the May 2011 examination.  See June 2010 and May 2011 VA Examinations.  The Veteran is competent to report the symptoms and functional impairments he experiences, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This evidence shows no change in the Veteran's ability to function, as he has consistently reported difficulty communicating with people in all settings and engage in normal conversation, which aligns with the findings of the June 2010 VA examination and June 2011 private examination.  As such, the Board restores the 20 percent rating for bilateral hearing loss effective January 1, 2012.  


ORDER

The 20 percent rating for bilateral hearing loss is restored effective January 1, 2012, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be afforded a VA examination assessing the current severity of his bilateral hearing loss. 

At the outset, the Board notes that a review of the record reveals there are no VA treatment records associated with the Veteran's claims file since March 2010.  Therefore, on remand the RO should make arrangements to obtain a complete copy of the Veteran's VA treatment records, if in existence.  See 38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (2017).  Additionally, the RO should inquire as to whether there are any additional private records relevant to this claim and, if so, obtain those records.  

In January 2013, the Veteran underwent a VA examination to ascertain the current level of severity of his bilateral hearing loss.  The VA examiner stated that the Veteran's speech discrimination is "severely impaired and this is unusual to see with this type and level of hearing loss."  The examiner specifically noted that it was his opinion that the Veteran's impaired speech discrimination may be related to more than just his hearing loss and should be medically evaluated by an ear, nose, and throat (ENT) physician.  

Thereafter, the Veteran was scheduled for another VA examination in February 2014.  However, it was noted that "definitive results regarding the Veteran's current hearing sensitivity could not be obtained today due to poor interest consistency."  The Board is unclear as to the meaning of this statement and why reexamination attempts were not made.  Nevertheless, the RO has not yet complied with the recommendation of the January 2013 VA examiner for an ENT physician to examine the Veteran for additional disabilities related to his hearing loss.  

Based on the aforementioned, the Board finds that prior to adjudicating this claim, the Veteran must be scheduled for a VA examination in compliance with the recommendation of the January 2013 VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)(holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Next, as indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and essentially has alleged that he is unemployable due, at least in part, to his bilateral hearing loss.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  The Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Finally, all available VA and non-VA treatment records since March 2010 should be obtained.  38 U.S.C. § 5103A (a)-(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Obtain the Veteran's complete VA treatment records dated from March 2010 forward, and any additional private treatment records pertaining to this claim that are not currently associated with the claims file. 

3.  Thereafter, schedule the Veteran for a VA examination with an Ear, Nose, and Throat specialist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner is asked to provide the following information:
   
a)  Puretone audiometry and Maryland CNC controlled speech discrimination test results.

b)  THE EXAMINER MUST CLEARLY IDENITIFY AND DIAGNOSE ANY DISORDERS THAT ARE FOUND DURING THE ENT EXAMINATION THAT COULD CONTRIBUTE TO THE "SEVERELY IMPAIRED" SPEECH DISCRIMINATION SCORES, AND PROVIDE A STATEMENT AS TO WHETHER EACH IDENTIFIED DISORDER/DISEASE IS AT LEAST AS LIKELY AS NOT DUE TO OR AGGRAVATED BY THE VETERAN'S SERVICE CONNECTED HEARING LOSS DISABILITY, OR MAY OTHERWISE BE ETIOLOGICALLY RELATED TO HIS MILITARY SERVICE.

c) The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  

4.  Following the completion of the specialist's examination, any further adjudicative actions deemed necessary as a result of the findings should be undertaken by the RO.  

5.  Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities alone AND in combination.  In making this determination, the person should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

6.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

7.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

8.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period to respond.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


